                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                No. 2:00-CR-22-BO-1


UNITED STA TES OF AMERICA                     )
                                              )
V.                                            )                      ORDER
                                              )
JAMES WALTON                                  )


       This cause comes before the Court on defendant's motion for modification of the record

pursuant to Fed. R. App . P. 10(e)(2)(B). The Court previously denied defendant's motion to reduce

sentence pursuant to Section 404 of the First Step Act of 2018. Defendant has appealed that denial

and asks the Court to supplement the record before the Fourth Circuit Court of Appeals with his

Sentence Monitoring Computation Data sheet, as calculated by the Bureau of Prisons (BOP).

       Pursuant to the Federal Rules of Appellate Procedure, the Court may provide a

supplemental record correcting a misstatement or omission "if anything material to either party is

omitted from or misstated in the record by error or accident." Fed. R. App. P. 10(e)(2)(B). The

Court denies defendant's motion because the Sentencing Monitoring Computation Data sheet is

not material. It contains no more than the opinions of prison officials or a probation officer as to

the duration of defendant's sentence, but the judge' s ruling as to the duration of the sentence

controls. United States v. Rush, No. 91-8031 , 1992 U.S . App. LEXIS 14651 , *12, n.3 (10th Cir.

June 18, 1992) (citation omitted).

       Accordingly, for the foregoing reasons, defendant's motion for modification of the record

[DE 115] is DENIED.




          Case 2:00-cr-00022-BO Document 119 Filed 01/19/21 Page 1 of 2
SO ORDERED, this   _i6ctay of January, 2021.



                                         T~ ~~ ·~ N
                                                  . CE W. BOYLE
                                         UNITED STATES DISTRI




                                               2

       Case 2:00-cr-00022-BO Document 119 Filed 01/19/21 Page 2 of 2
